DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakanishi (US 2015/0212400 A1).
For claim 1, Nakanishi discloses all the claimed subject matter.  Nakanishi discloses an image display apparatus comprising: a light source section that is capable of emitting emitted light (see abstract, light sources, see also Fig. 1, light sources 1010 RGB); 5a first sensor that is capable of detecting a state of the emitted light; a second sensor that is capable of detecting a temperature of the light source section (see [0031], 
For claim 2, Nakanishi discloses all the claimed subject matter, as set forth in claim 1.  Nakanishi discloses when the second detection result is lower than a specified reference temperature, the light source control section controls the light source section such that intensity of the emitted light emitted from the 20light source section is maintained constant (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).
For claim 3, Nakanishi discloses all the claimed subject matter, as set forth in claim 2.  Nakanishi discloses when the second detection result is higher than the specified reference temperature, the light source 25control section controls the light source section such that an increase in the temperature of the light sourceSP370857WO00 61 section is suppressed (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the 
For claim 4, Nakanishi discloses all the claimed subject matter, as set forth in claim 2.  Nakanishi discloses when the second detection result is higher than 5the specified reference temperature, the light source control section controls the light source section such that the intensity of the emitted light emitted from the light source section is maintained constant while an increase in the temperature of the light source 10section is being suppressed (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).
For claim 5, Nakanishi discloses all the claimed subject matter, as set forth in claim 1.  Nakanishi discloses wherein the light source section includes at least one light source that is driven by being supplied with 15current, the second sensor detects a temperature of the at least one light source as the temperature of the light source section, and the light source control section controls the 20current supplied to the at least one light source.
For claim 6, Nakanishi discloses all the claimed subject matter, as set forth in claim 5.  Nakanishi discloses when the second detection result is higher than a specified reference temperature, the light source 25control section controls an increase rate used to increase the current supplied to the at least one lightSP370857WO00 62 source (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and 
For claim 7, Nakanishi discloses all the claimed subject matter, as set forth in claim 6.  Nakanishi discloses when the second detection result is higher than a 5first temperature that is higher than the specified reference temperature, the light source control section prevents the current supplied to the at least one light source from being increased (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).  
For claim 8, Nakanishi discloses all the claimed subject matter, as set forth in claim 7.  Nakanishi discloses when the second detection result is lower than the specified reference temperature, the light source control section sets a first increase rate to be the increase rate used to increase the current supplied to 15the at least one light source (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).
For claim 9, Nakanishi discloses all the claimed subject matter, as set forth in claim 8.  Nakanishi discloses when the second detection result is within a range of from the specified reference temperature to the 20first temperature, the light source control section sets a second increase rate to be the increase rate used to increase the current supplied to the at least one light source, the second increase rate being lower than the 
For claim 10, Nakanishi discloses all the claimed subject matter, as set forth in claim 8.  Nakanishi discloses when the second detection result is within a range of from the first temperature to a second temperature that is higher than the first temperature, the light source control section decreases the current supplied 5to the at least one light source, using a first decrease rate (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).
For claim 11, Nakanishi discloses all the claimed subject matter, as set forth in claim 10.  Nakanishi discloses when the second detection result is within a range 10of from the second temperature to a third temperature that is higher than the second temperature, the light source control section decreases the current supplied to the at least one light source, using a second decrease rate that is higher than the first decrease 15rate (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).

For claim 13, Nakanishi discloses all the claimed subject matter, as set forth in claim 1.  Nakanishi discloses a temperature that is lower than an upper limit of 25an operation guarantee temperature of the light source section is set to he the specified referenceSP370857WO00 64 temperature, the upper limit of the operation guarantee temperature being used as a reference (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and controlled to be emitted affects the drive currents to be used, and driving conditions will be accounted for based on the light intensity).
For claim 14, Nakanishi discloses all the claimed subject matter, as set forth in claim 12.  Nakanishi discloses temperatures that are lower than an upper limit of an operation guarantee temperature of the light source section are respectively set to be the first temperature, the second temperature, and the third temperature, the upper limit of the operation guarantee 10temperature being used as a reference (see Fig. 5 normalizing illuminance intensity based  on several temperature ranges, with high temperatures, decreasing intensity, and [0065], the intensity of the light detected and 
For claim 15, Nakanishi discloses all the claimed subject matter, as set forth in claim 1.  Nakanishi discloses a third sensor that is capable of detecting an outside temperature; and 15a generator that generates state information regarding a state of the light source section using the first detection result of detection performed by the first sensor, the second detection result of detection performed by the second sensor, and a third detection 20result of detection performed by the third sensor (see [0058], a temperature sensor may be outside the housing to detect ambient temperature(.  
For claim 17, Nakanishi discloses all the claimed subject matter, as set forth in claim 15.  Nakanishi discloses the light source control section controls the light source section according to the generated state 5information see further [0058], a temperature sensor may be outside the housing to detect ambient temperature and Fig. 5).
For claim 18, Nakanishi discloses all the claimed subject matter, as set forth in claim 1.  Nakanishi discloses an image generator that generates an image using the emitted light emitted from the light source 10section; and a projection section that projects the image generated by the image generator (see Fig. 1 image projector 1001 and light emitters 1010 RGB).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Terasaki et al. (US 2016/0050400 A1).
For claim 16, Nakanishi and Terasaki teach all the claimed subject matter, as set forth in claim 15.  However, Nakanishi fails to disclose a housing that includes an inlet used to intake outside air, wherein the third sensor is arranged near the inlet, and 25detects, as the outside temperature, a temperature of the outside air intaken from the inlet.  Further, the examiner maintains that it was known in the art as taught by Terasaki.  Terasaki teaches a housing that includes an inlet used to intake outside air, wherein the third sensor is arranged near the inlet, and 25detects, as the outside temperature, a temperature of the outside air intaken from the inlet (see abstract, outside temperature sensor at air inlet, see also Fig. 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Nakanishi the limitation of an inlet temperature for the purpose of sensing outside temperatures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422